ORDER
DOOLIN, Chief Justice.
Upon consideration of the recommendation for discipline submitted by the Oklahoma Bar Association, petitioner, and the Professional Responsibility Tribunal, in the above styled and captioned cause, THE COURT FINDS:
1) The respondent engaged in conduct which violated 5 O.S.Supp.1984, Ch.l, App.3, DR 1-102(A)(1), (4), and (5), and DR 7-102(a)(3), (5), and (8) by way of bad faith representations made to a tribunal and opposing counsel with the intent to circumvent a settlement agreement.
2) The respondent engaged in conduct which violated 5 O.S.Supp.1984, Ch.l, App.3, DR 1-102(A)(4), (5), and (6), and Rule 1.4(b), by withholding funds of a third party.
3) The respondent should be suspended from the practice of law for a period of two years from the date of this order.
4) As a condition precedent to reinstatement, the respondent shall pay the costs of all proceedings.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by this Court that the respondent be suspended from the practice of law in the State of Oklahoma for a period of two years and that the respondent pay the costs of all proceedings.